Citation Nr: 1639309	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right shoulder condition.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right ear condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which reopened, but confirmed and continued previous denials of service connection for a right shoulder condition and a right ear condition.

The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The reopened right shoulder issue is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for a right shoulder condition and a right ear condition; the Veteran did not appeal that decision.

2.  The evidence submitted since the March 2006 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for a right shoulder condition and a right ear condition.

3.  The Veteran does not have a right ear condition that is related to service or to an incident of service origin.
CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for a right shoulder condition and a right ear condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the Veteran's claims of entitlement to service connection for a right shoulder condition and a right ear condition, based on new and material evidence, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right ear condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained.

The Veteran was provided a VA medical examination in April 2014 for the right ear.  The examination is sufficient evidence for deciding the right ear claim.  The report is adequate as it is based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describes the right ear in sufficient detail so that the Board's evaluation is fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

Although the Board is remanding the other claim for additional development, remand is not necessary for the claim adjudicated below as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).

II. New and Material Evidence

Service connection for a right shoulder condition and a right ear condition was initially denied by a decision in March 2006.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2015).  The Veteran did not appeal such decision, and thus, the decision regarding those issues became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  

In the March 2006 rating decision, the RO determined that the Veteran's claim of service connection for a right shoulder condition was initially denied essentially because the RO found no permanent residual or chronic disability of the right shoulder.

Evidence received since that decision includes an October 2010 VA physical therapy record in which the treatment provider indicated that the Veteran complained of right shoulder pain.  The provider also noted that evaluation of the Veteran's shoulder pain reveal an AC (acromioclavicular) problem with possible degenerative changes and arthritic pain with referred pain and spasm to the surrounding areas.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a right shoulder condition.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened right shoulder issue is further addressed in the remand section.

Turning to the right ear issue, in the March 2006 rating decision, the RO determined that the Veteran's claim of service connection for a right ear condition was initially denied essentially because the RO found no permanent residual or chronic disability of the right ear.

Evidence received since that decision includes the Veteran's testimony at the July 2016 Board hearing, during which he stated that he has experienced on-and-off right ear infections that started in service  See Board hearing transcript at 6.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a right ear condition.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will proceed to address the merits of the claim.  The Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

III. Service Connection-Right Ear

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

As discussed above, the Veteran contends that he has a current disability involving on-and-off right ear infections and that such infections started in service.  The Board notes that the Veteran's STRs reveal right ear treatment, to include a June 1980 record showing a right ear block with wax and a September 1980 record showing the assessment of rule out external otitis due to wax build-up.  A post-service VA treatment record from September 2005 shows that the Veteran was treated for right ear otitis externa. 

In the April 2014 VA examination report, the examiner concluded that the Veteran does not have a current right ear condition that is related to service.  The examiner noted that Veteran has been diagnosed with recurrent cerumen impaction and otitis externa.  The examiner noted the Veteran complained of right ear wax build-up since service that was sometimes associated with infection.  The Veteran also reported that he currently has pain in the ear occurring every two months, which is usually treated with ear drops and removal of wax and with a typical duration of one week, with the last episode being one month ago.  The Veteran indicated that the ear was still painful and described the pain as itchy and 7/10, but did not report any associated ear drainage or surgery.

The examiner noted the Veteran's STRs showing 1980 right ear treatment for wax blockage with no signs of otitis media and for external otitis media due to wax build-up.  The examiner also reviewed a September 1985 enlistment examination for reserve service, showing right side ear wax and no infection.  Additionally, the examiner noted the September 2005 private treatment record showing right ear otalgia and a diagnosis of acute right ear otitis externa.  The examiner reported that the Veteran does not take continuous medication for the claimed right ear condition.

On physical examination, the examiner observed a normal external ear and normal ear canal.  The examiner concluded that the Veteran's claimed right ear condition was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  For rationale supporting such opinion, the examiner stated that the Veteran's 1980 STRs show right ear treatment related to cerumen impaction, but no otitis was mentioned and no medication was prescribed.  Additionally, the Veteran was told to return, but no repeat evaluation was present in the evidence; there were no other evaluations for a right ear condition until it was noted that the Veteran has ear wax at the 1985 entrance examination for reserve service; and the next right ear evaluation was in September 2005 with no treatment records for any such condition since then.

Furthermore, the examiner stated that otitis externa is an acute infectious process that, if medically unresolved, causes pain and progressive disability, necessitating repeated evaluations.  Also, there is no evidence of chronic treatment of otitis externa.  Finally, the examiner reasoned that, given there is no evidence of repeat evaluations after the ones in 1980 and 2005, those episodes would be considered acute and resolved.  Importantly, the examiner observed that, on examination, there is no evidence of cerumen impaction or otitis externa.

The Board acknowledges the Veteran's contentions regarding on-and-off right infections since service, but the Veteran, as a layperson without medical expertise, is not competent to render a medical diagnosis regarding recurrent ear infections.  This type of medical finding is within the province of a trained medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the question of whether he has a current disability that is related to his in-service right ear problems is medically complex in nature.

The April 2014 VA examiner's opinion is persuasive and probative to the question of a nexus.  Even if the Veteran is considered to have a current disability for the claimed condition, the examiner explained that it is not related to service due to the characteristics of the right ear problems/infections, the timeframe between service and the present claim, and the type of treatment received.  Thus, the Board finds that the Veteran does not have a right ear condition that is related to service or to an incident of service origin.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been presented, the claim of service connection for a right shoulder condition is reopened, and to this extent only, the appeal is granted.

New and material evidence having been presented, the claim of service connection for a right ear condition is reopened, and to this extent only, the appeal is granted.

Service connection for a right ear condition is denied.


REMAND

The Veteran contends that he injured his right shoulder in service while playing football and that he has a current right shoulder condition that has been worsening since then.  The Veteran's STRs from October 1980 show that he was treated for right shoulder complaints after being hit on top of his right shoulder while playing football.  The impression at that time was bruise/spasm of the right shoulder and AC joint sprain.  Another October 1980 STR reveals that a right shoulder x-ray showed no dislocation or fracture, and the diagnosis was right shoulder contusion.

Post-service VA treatment records from June 2010 show that the Veteran sought treatment for right shoulder pain.  The treatment provider noted a loss of strength, and the impression at that time was paresthesias.  The October 2010 VA physical therapy record, mentioned above, shows a decrease in right shoulder abduction, and evaluation of the Veteran's shoulder pain revealed an AC problem with possible degenerative changes and arthritic pain with referred pain and spasm to the surrounding areas.

In May 2012, the Veteran was afforded a right shoulder VA examination.  The examiner reported the diagnosis of right shoulder injury.  The examiner provided a negative nexus opinion essentially because the Veteran did not seek treatment for his right shoulder for many years after service.  However, the examiner also indicated that the Veteran's right shoulder symptoms and signs of numbness may represent cervical radiculopathy or brachial plexus pathology and that he will need to have EMG studies of the right shoulder and neck and/or evaluation by a neurologist.  Because such studies do not appear to have been performed, the Veteran should be afforded another VA examination in order to consider the examiner's potential diagnoses pertaining to the right shoulder and to opine on whether any such diagnoses are related to service.

Furthermore, at the July 2016 Board hearing, the Veteran testified that he sought treatment at LBJ Hospital, a government hospital in American Samoa, and Dr. Fedeli (phonetic) scheduled the Veteran for therapy for his right shoulder.  It is unclear whether records of such therapy and treatment from Dr. Fedeli are currently associated with the claims file, and thus, they should be obtained on remand, pursuant to VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers who treated him for a right shoulder condition.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, request any treatment records from Dr. Fedeli at the LBJ Hospital in American Samoa.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination, with an appropriate examiner, in connection with the right shoulder claim.  The examiner must review the claims file.

All indicated tests should be accomplished and all clinical findings reported in detail, including EMG studies of the right shoulder and neck and/or evaluation by a neurologist.

The examiner should identify any current diagnosis that the Veteran has regarding the right shoulder.

The examiner should opine as to whether any current right shoulder disability at least as likely as not (50 percent probability or greater) had its onset during, or is related to, the Veteran's active service, to include consideration of the Veteran's contention that his right shoulder condition has worsened since service and the October 2010 VA physical therapy record showing a decrease in right shoulder abduction and AC problem with possible degenerative changes and arthritic pain with referred pain and spasm to the surrounding areas.

The examiner should report all examination findings, along with complete reasoning for all conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, then furnish the Veteran with a supplemental statement of the case and give him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


